     Case 6:20-cv-00209-DCI Document 29 Filed 04/21/21 Page 1 of 8 PageID 896




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
MARYANN DARNELL,

                       Plaintiff,

v.                                                                   Case No: 6:20-cv-209-DCI

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.




                                MEMORANDUM OF DECISION1
          THIS CAUSE is before the Court on Claimant’s appeal of an administrative decision

denying her application for disability insurance benefits. In a decision dated May 9, 2019, the

Administrative Law Judge (ALJ) found that Claimant had not been under a disability, as defined

in the Social Security Act, from December 2, 2012, the alleged disability onset date, through May

9, 2019, the date of the ALJ’s decision. R. 26-39. Having considered the parties’ memoranda and

being otherwise fully advised, the Court concludes, for the reasons set forth herein, that the

Commissioner’s decision is due to be AFFIRMED.

     I.      Issues on Appeal

     Claimant makes the following argument on appeal: the ALJ did not properly weigh the medical

opinions of Homi Cooper, M.D. (Dr. Cooper) or Gary Weiss, M.D. (Dr. Weiss) based on adequate

rationale and substantial evidence. See Doc. 27 at 16.



1
 The parties consented to the exercise of jurisdiction by a United States Magistrate Judge. Doc.
22.
   Case 6:20-cv-00209-DCI Document 29 Filed 04/21/21 Page 2 of 8 PageID 897




    II.       Standard of Review

    As the Eleventh Circuit has stated:

           In Social Security appeals, we must determine whether the Commissioner’s
           decision is supported by substantial evidence and based on proper legal standards.
           Substantial evidence is more than a scintilla and is such relevant evidence as a
           reasonable person would accept as adequate to support a conclusion. We may not
           decide the facts anew, reweigh the evidence, or substitute our judgment for that of
           the [Commissioner].

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citations and quotations

omitted). “With respect to the Commissioner’s legal conclusions, however, our review is de

novo.” Lewis v. Barnhart, 285 F.3d 1329, 1330 (11th Cir. 2002).

    III.      Discussion

    A. Dr. Cooper

           Claimant first argues that the ALJ erred in discounting the opinions of physical consultative

examiner, Dr. Cooper. Doc. 27 at 18-21. The Court rejects this argument.

           “[T]he ALJ must state with particularity the weight given to different medical opinions and

the reasons therefor.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011)

(citing Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987)). “In the absence of such a

statement, it is impossible for a reviewing court to determine whether the ultimate decision on the

merits of the claim is rational and supported by substantial evidence.” Id. (quoting Cowart v.

Schwieker, 662 F.2d 731, 735 (11th Cir. 1981)). While a one-time examiner is not entitled to

special deference, the ALJ is still obligated to consider the opinion, state what weight it is afforded,

and explain why. See McCloud v. Barnhart, 2006 WL 177576, at *7 (11th Cir. Jan. 25, 2006).

“An ALJ may entirely discredit an examining physician’s opinion, but he or she must explain

themselves accordingly.” Turner v. Colvin, 2013 WL 5411685, at *5 (N.D. Ala. Sept. 26, 2013)

(citing Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985).




                                                   -2-
   Case 6:20-cv-00209-DCI Document 29 Filed 04/21/21 Page 3 of 8 PageID 898




         In addressing Dr. Cooper’s opinions regarding mental limitations, the ALJ stated:

         On December 16, 2014, physical consultative examiner Homi S. Cooper, M.D.,
         opined that the claimant would have considerable difficulties with sustained
         concentration and persistence, social interaction and adaptation. He determined that
         she would have no difficulties with understanding and past memory. The
         undersigned gives this opinion little weight. Firstly, the undersigned notes that Dr.
         Cooper does not appear to be a mental health specialist, so his opinion regarding
         the claimant's mental functional limitations and abilities falls outside of the scope
         of his exam and expertise. Moreover, Dr. Cooper did not perform a complete mental
         status examination of the claimant, and his opinion appears to be based upon his
         findings that the claimant appeared extremely depressed and anxious, with a flat
         and tearful affect. The undersigned notes that Dr. Cooper's findings are not
         consistent with other findings that the claimant displayed appropriate mood and
         affect during exams (Exhibit 9F at 2; l 0F at 9; 1 l F at 2; 18F at 49).

R. 31.

         The ALJ articulated reasons, supported by substantial evidence, for giving Dr. Cooper’s

opinion regarding mental limitations little weight. See id. The ALJ could reasonably conclude

that, here, Dr. Cooper offered an opinion beyond the scope of his exam and expertise, and that Dr.

Cooper based this opinion on Claimant’s depressed, anxious appearance and flat, tearful affect—

but did not perform a complete mental status exam. The ALJ could also reasonably conclude that

Dr. Cooper’s findings were inconsistent with other findings related to mood and affect during

exams. Claimant’s arguments to the contrary essentially ask the Court to reweigh the evidence,

which is not this Court’s function. Winschel, 631 F.3d at 1178. The Court finds no error in the

ALJ’s consideration of Dr. Cooper’s opinion regarding mental limitations.

         In addressing Dr. Cooper’s opinions regarding physical limitations, the ALJ stated:

         On December 16, 2014, physical consultative examiner Homi S. Cooper, M.D.,
         opined that the claimant could stand and/or walk for one half-hour at a time at a
         slow pace and would have to rest for an equivalent amount of time in a
         nonweightbearing position, noting that she could do this for two to three hours in
         an eight-hour workday. He indicated that the claimant could sit for about one-half
         hour at a time with positional changes for three to four hours in an eight-hour
         workday with normal breaks. Dr. Cooper determined that the claimant could lift
         and/or carry up to 15 pounds occasionally and 10 pounds frequently for short
         distances. He indicated that the claimant could rarely stoop, crouch, crawl and



                                                 -3-
   Case 6:20-cv-00209-DCI Document 29 Filed 04/21/21 Page 4 of 8 PageID 899




       climb, but she could reach, grasp, handle, finger and feel repetitively. He concluded
       that that the claimant should avoid work in extremes of environmental temperature,
       but she had no visual or auditory limitations and needed no assistive device (Exhibit
       7F). The undersigned gives little weight to Dr. Cooper's assessment of the
       claimant's exertional and postural limitations, as it is inconsistent with his findings
       and with the record as a whole. Dr. Cooper found that the claimant had full range
       of motion throughout with full strength and normal muscle tone, intact sensation
       and normal deep tendon reflexes, gait and coordination. Moreover, Dr. Cooper's
       opinion is not consistent with similar findings of intact cranial nerves, full motor
       strength in the extremities, normal gait and range of motion in all extremities, intact
       sensation, normal deep tendon reflexes and no vertebral tenderness to palpation
       (Exhibits 2F at 20; SF at 10, 12, 13; l 0F at 9, 13; 15F at 11; 18F at 49).

R. 36-37.

       The ALJ articulated reasons, supported by substantial evidence, for giving Dr. Cooper’s

opinion regarding physical limitations little weight. See id. The ALJ could reasonably conclude

that this opinion was inconsistent with Dr. Cooper’s findings and the record as a whole. Claimant’s

arguments to the contrary essentially ask the Court to reweigh the evidence, which is not this

Court’s function. Winschel, 631 F.3d at 1178. The Court finds no error in the ALJ’s consideration

of Dr. Cooper’s opinion regarding physical limitations.

   B. Dr. Weiss

       Next, Claimant argues that the ALJ erred ALJ erred in discounting Dr. Weiss’s opinion.

Doc. 27 at 21-29. The Court rejects this argument.

       As an initial matter, the Court notes that Claimant appears to suggest that Dr. Weiss is a

treating physician—without providing any argument on that point—but also acknowledges that

“the ALJ can reasonably argue that at the time Dr. Weiss completed his opinion, he was not a

treating physician. . . .” See Doc. 27 at 22-23; 24 n. 9. The Commissioner notes that Claimant

“applies the treating physician rule” to Dr. Weiss’s opinion but argues, explicitly, that Dr. Weiss’s

single examination of Claimant is not sufficient to establish the requisite ongoing relationship for

treating physician status.    See id. at 33-34 (citing R. 38, 698-701, 718-22; 20 C.F.R. §




                                                -4-
   Case 6:20-cv-00209-DCI Document 29 Filed 04/21/21 Page 5 of 8 PageID 900




404.1527(a)(2); Crawford, 363 F.3d at 1160). The Court agrees with the Commissioner. Thus,

the ALJ was required to “state with particularity the weight given to [Dr. Weiss’s opinion] and the

reasons therefore.” Winschel, 631 F.3d at 1179. Again, “[w]hile a one-time examiner is not

entitled to special deference, the ALJ is still obligated to consider the opinion, state what weight it

is afforded, and explain why. See McCloud v. Barnhart, 2006 WL 177576, at *7.

         In addressing Dr. Weiss’s opinion, the ALJ summarized the findings and then stated:

         The undersigned gives this opinion little weight in assessing the claimant's residual
         functional capacity. Firstly, the undersigned notes that the beginning date of his
         assessment, March 2018, is typed, while the remainder of the form is handwritten,
         suggesting that Dr. Weiss did not independently formulate his opinion as to when
         the claimant's alleged limitations began. Moreover, this date is subsequent to the
         claimant's alleged onset date, the relevant date for establishing the claimant's
         disability. That said, Dr. Weiss' opinion was rendered after only one documented
         examination of the claimant one month previously, and his opinion of the claimant's
         extreme functional limitations are not supported by his limited findings of abnormal
         gait, reduced cervical and lumbar range of motion, spinal tenderness and spasm and
         decreased sensation to pinprick. It is also not supported by Dr. Weiss' otherwise
         normal exam findings of intact cranial nerves, full strength in all extremities with
         no atrophy or fasciculation, normal deep tendon reflexes, otherwise normal
         sensation and normal cerebellar testing (Exhibit 15F at 11). Moreover, it is not
         consistent with contemporaneous normal examinations showing no complaints of
         tremors or cognitive problems, no issues with gait and station, no spinal tenderness
         and no focal neurological findings (Exhibit 18F at 17, 22, 27, 32). Furthermore, Dr.
         Weiss' opinion of the claimant's extreme manipulative limitations is not supported
         by his findings, and appears to be based wholly on the claimant's subjective
         complaints (Exhibit 15F at 10). In addition, Dr. Weiss' opinion is inconsistent with
         his lack of further treatment of the claimant, as she testified at hearing that the only
         treatment she receives is weekly Vitamin B12 shots (Hearing Testimony). Finally,
         the undersigned notes that Dr. Weiss' statement that the claimant is permanently,
         totally disabled is not a medical opinion, but rather an administrative finding
         dispositive of a case. This is an issue reserved to the Commissioner, and as such,
         the undersigned affords this statement no weight (20 CFR 404.1527(d)( l )-(3)).

R. 38.

         The ALJ articulated a number of reasons, supported by substantial evidence, for giving Dr.

Weiss’s opinion little weight. See id. For example, the ALJ could reasonably conclude that Dr.

Weiss’s opinion of Claimant’s functional limitations was not supported by either Dr. Weiss’s




                                                  -5-
    Case 6:20-cv-00209-DCI Document 29 Filed 04/21/21 Page 6 of 8 PageID 901




limited negative findings (abnormal gait, reduced cervical and lumbar range of motion, spinal

tenderness and spasm and decreased sensation to pinprick) or his otherwise normal exam findings

(intact cranial nerves, full strength in all extremities with no atrophy or fasciculation, normal deep

tendon reflexes, otherwise normal sensation and normal cerebellar testing). Further, the ALJ could

reasonably conclude that Dr. Weiss’s opinion on functional limitations was not consistent with

other (contemporaneous) normal exam findings. The ALJ could also reasonably conclude that Dr.

Weiss’s opinion of Claimant’s manipulative limitations was not supported by his own findings and

that it appeared to be based solely on Claimant’s subjective complaints. Additionally, the ALJ

could reasonably conclude that Dr. Weiss’s opinion is inconsistent with Claimant’s lack of further

treatment.   Finally, the ALJ correctly stated that Dr. Weiss’s “opinion” that Claimant is

“permanently, totally disabled” is, in fact, not an opinion, but a case-dispositive administrative

finding, and is thus an issue reserved to the commissioner.

       A number of additional matters deserve further discussion. First, despite Claimant’s

argument to the contrary, the ALJ “did not substitute h[er] judgment for that of [Dr. Weiss]; rather,

[s]he determined that [Dr. Weiss’s] opinion was inconsistent with objective medical evidence in

the record. Green v. Soc. Sec. Admin., 223 F. App'x 915, 924 (11th Cir. 2007).2 Second, Claimant

argues that the ALJ failed to consider several issues that the record suggests the ALJ did, in fact,

consider. Claimant argues that the ALJ failed to consider that Dr. Weiss is a neurologist, but the

ALJ specifically identified Dr. Weiss “neurologist Gary Weiss, M.D.” R. 37. Claimant also argues

that the ALJ failed to consider abnormal findings “on the lumbar MRI of August 17, 2018 (Tr.

723-24) and the cervical MRI of June 21, 2018 (Tr. 695).” Doc. 27 at 25. However, Claimant




2
 “Unpublished opinions are not considered binding precedent, but they may be cited as persuasive
authority.” 11th Cir. R. 36-2.



                                                -6-
   Case 6:20-cv-00209-DCI Document 29 Filed 04/21/21 Page 7 of 8 PageID 902




cites to a cervical MRI dated September 21, 2018. R. 695. Moreover, the ALJ explicitly noted

the MRI results of both the August 2018 and the September 2018 MRIs; the ALJ also cited the

exact pages of the record that Claimant identified as having not been considered. R. 35. Finally,

Claimant argues that the ALJ failed to consider that Claimant was “already receiving Percocet and

Neurontin for pain” from another doctor and that Dr. Weiss planned to consider further

medications after reviewing MRI results. See Doc. 27 at 27. However, the ALJ discussed that, at

the hearing, Claimant “endorsed taking Percocet three times a day” and “stated that she has seen

[Dr. Weiss] three times for treatment and that she receives weekly Vitamin B12 injections but no

other medication from him.” R. 33. The ALJ also noted that Claimant’s “pain has been managed

with medication (Exhibits 5F at 10, 12, 13; 10F at 9).” R. 35. Thus, the ALJ considered that

Claimant was taking medication for pain prescribed by another doctor and considered Dr. Weiss’s

lack of treatment of Claimant—beyond Vitamin B12 injections—subsequent to his review of the

MRI results.

       Claimant’s additional arguments essentially ask the Court to reweigh the evidence, which

is not this Court’s function. Winschel, 631 F.3d at 1178. The Court finds no error in the ALJ’s

consideration of Dr. Weiss’s opinion.

       IV. Conclusion

       The Court does not make independent factual determinations, re-weigh the evidence or

substitute its decision for that of the ALJ. Thus, the question is not whether the Court would have

arrived at the same decision on de novo review; rather, the Court’s review is limited to determining

whether the ALJ’s findings are based on correct legal standards and are supported by substantial

evidence. Applying this standard of review, the Commissioner’s decision is due to be affirmed.

       Accordingly, it is ORDERED that:




                                               -7-
   Case 6:20-cv-00209-DCI Document 29 Filed 04/21/21 Page 8 of 8 PageID 903




   1. The Commissioner’s decision is AFFIRMED; and

   2. The Clerk is DIRECTED to enter judgment accordingly and close the file.

       ORDERED in Orlando, Florida on April 21, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           -8-
